Citation Nr: 1614873	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiac disability, to include a heart murmur.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Board remanded this matter to provide the Veteran with a hearing before a Decision Review Officer (DRO). The hearing occurred in July 2009.  A transcript of the hearing is in the record. 

The Veteran's appeal originally included whether there was new and material evidence to reopen a claim for service connection for residuals of a left knee injury and claims for service connection for bilateral hearing loss, service connection for lumbar disc disease, service connection for cervical spine disc disease, and a claim for an increased rating for his right knee disability. In a rating decision dated in August 2009, the RO increased the rating for the right knee disability to 60 percent. The Veteran expressed satisfaction with the rating and withdrew his appeal on that issue in October 2009. In a writing received by VA in October 2012, the Veteran also withdrew the issues concerning the lumbar spine, cervical spine, and bilateral hearing loss.  See 38 C.F.R. § 20.204. The Board therefore does not have jurisdiction of those claims and the claims are not addressed in this decision.

In April 2013, the RO issued a rating decision granting service connection for the left knee degenerative joint disease and service connection for left knee instability. This is considered a full grant of the benefit sought on the appeal for the residuals of a left knee injury disability. 

In December 2013 and May 2014, the Board remanded this matter for additional development.  The case has been returned for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

I. Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  

In May 2014 the Board remanded the Veteran's claim so that a complete set of VAMC records from separation from service to the present would be requested to ensure that the Board has all relevant VA treatment records.  A request was made for the records from the VANTHCS from October 1973 to present.  The request noted that if the records had been retired they were to be recalled.  The AMC was specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  If the records were destroyed or unavailable the AMC was to be notified in writing.  Records were obtained from the VANTHCS system from December 2005 through October 2015.  There, however, is no written documentation that there are no available records for the period from October 1973 to December 2005.    

As there is no specific indication that records for the period prior to December 2005 do not exist, the Board cannot render a finding that such records do not exist or that further requests would be futile.  Accordingly, the case must be remanded to cure the aforementioned deficiency to ensure substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II. Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjucation.   Barr, 21 Vet. App. At 303.   

Pursuant to the Board's December 2013 remand, a VA opinion was rendered in February 2014 to determine whether the Veteran's current heart disabilities were etiologically related to a heart murmur noted in service or were otherwise etiologically related to service.  The VA examiner opined as follows:

Based on the available information, Veteran history, testing, consultations, record, and current evaluation the following responses are rendered as per 2507 request above and the bva remand.

The Veteran's prior MI and CAD, as well as stenting procedures are more likely than not related to athersclerotic cardiovascular disease.  Risk factors include hyperlipidemia, tobacco usage, family history.  Additionally possibly relevant is hx of hypogonadism.  Note that if RVN service can be documented (not presently listed in 2507) this would raise the issue of herbicide exposure as potential etiology.  It would otherwise require speculation to etiologically relate the Veteran's CAD and MI, as well as stenting procedures to active military service.  

The Veteran's prior pericardial effusion in 2000 is of uncertain etiology, although it could have been due to prior MI.  With current information it would require speculation for further causal attribution.  Given the time from military service and the available information, it would otherwise require speculation to etiologically relate the Veteran's pericardial effusion to active military service.

Prior history of heart murmur is listed in record as existing on exit from military service and in some subsequent examinations.  Hence, it is accepted as more likely than not related to military service.  However, a murmur has not recently been appreciated and is not detected on this examination.  The Veteran's history of symptoms is noted.  The etiology of the previous heart murmur cannot be further determined medically with existing information.  A current condition to account for this murmur would require medical speculation.  A[n] undefined heart murmur cannot be causally related to MI, CAD/stenting at a remote date without resort to medical speculation.

Aortic valvular sclerosis is noted on echo study as above.  However, no murmur has been noted contemporaneously.  Nevertheless, as noted above, physical examination may not detect this condition.  It would require medical speculation to relate aortic valvular sclerosis to active military service.  Note that the etiology of the previously detected murmur on examinations in 1973-80 has never been elucidated and cannot be medically currently attributed to aortic valvular sclerosis at this time without resort to medical speculation.

The Board remanded the case in May 2014 to ensure compliance with Jones v. Shinseki, 23 Vet. App. 382 (2010).  In May 2014, an addendum opinion was issued. 
The VA examiner opined as follows:

Heart murmurs do not cause the coronary atherosclerosis which led to the heart attack.  Stent placement was for atherosclerotic blockage of right coronary artery.  Dr. [K]'s report stated his risk factors for development of atherosclerosis.  The Veteran's cardiac disability is unrelated to service.

I have reviewed the conflicting medical evidence and am providing the following opinion:  See opinion by Dr. [K].  Murmur previously heard was not worked up so etiology is not known.  Recent exams by Dallas VA cardiology service and Dr. [K] detected no murmur.  Echocardiogram of Jan 2013 also showed no significant valvular abnormality.  Etiology of any possible past murmur is a moot point because it caused no disability and is unrelated to CAD or previous MI.

Upon further review of the February 2014 VA opinion and after a review of the May 2014 addendum, the Board finds that only with respect to the opinion rendered on whether aortic valvular sclerosis is related to the Veteran's service is the basis for an inability to provide an opinion without resort to speculation unclear.  Accordingly, the case must be remanded to cure the aforementioned deficiency to ensure substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. In light of the fact that a request was made for records from the VANTHCS from October 1973 to present, and only records from the VANTHCS system dated from December 2005 through October 2015 are associated with the file, please undertake appropriate efforts to ensure the file is clearly annotated to reflect whether records dated prior to December 2005 do not exist or that further requests for such records would be futile.

2.  Obtain an addendum opinion to the February 2014 VA opinion/May 2014 addendum.  In light of the finding that "[i]t would require medical speculation to relate aortic valvular sclerosis to active military service," please specify the reason (e.g., the limits of medical knowledge had been exhausted; further information to assist in making the determination such as additional records and/or diagnostic studies, or other procurable and assembled data is required, etc.).

3.  Readjudicate the claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




